.Oldham J.., delivered the opinion of the court. The facts presented by this case are certainly as strong as in the case of Webb & Estill vs. Hanger & Winston, 1 Ark. R. 121, and equally entitle the appellant to the benefit of the writ of Mandamus. The party did every thing required by law to entitle him to .an appeal, and the probate court has no more power to deprive him of that right by failing to cause the proper entries to be made on the records of the court than by an express refusal of the allowance of an appeal; in which latter case it has been the uniform practice of this court to award writs of mandamus at the instance of the aggrieved party. Levy vs. Inglish, 4 Ark. R. 65. Martin Ex parte, 5 Ark. R. 371. The court therefore, improperly refused the rule upon the judge of the probate court of Pulaski county, to show cause why a peremptory mandamus should not issue: for which reason the judgment is reversed and the cause remanded to the circuit court with directions to grant a rule in accordance with the prayer of the petition.